Citation Nr: 9919364	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-03 303	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel




INTRODUCTION

The veteran had active service from October 1976 to October 
1979.  This appeal arises from a December 1997 rating action 
which denied service connection for an acquired psychiatric 
disorder.


REMAND

The veteran contends, in effect, that he currently suffers 
from an acquired psychiatric disorder which had its onset in 
service.  He asserts that he received psychiatric treatment 
at the VA Medical Center (VAMC) in Bedford, Massachusetts 
beginning in 1980, shortly after separation from service, and 
that such treatment has continued up to the present time.  

Appellate review discloses that, in June 1997, the RO 
requested the VAMC/Bedford to furnish copies of all records 
of treatment of the veteran at that facility from 1980 to the 
present time.  The VAMC/Bedford subsequently furnished copies 
of records of treatment of the veteran from February 1987 to 
the present time, and the RO denied service connection for an 
acquired psychiatric disorder by rating action of December 
1997 based on that record.  

In his February 1998 Substantive Appeal, the veteran 
reiterated that he had been treated at the VAMC/Bedford 
"since 1981," and asserted that, upon inquiry, he had 
discovered that records of such treatment were located at a 
Federal Records Center in Waltham, Massachusetts.  However, 
records of such treatment have not been obtained from the 
latter facility, and the Board of Veterans Appeals (Board) 
finds that an attempt to obtain such records must be made 
prior to an appellate decision in this case, inasmuch as 
evidence of the existence of an acquired psychiatric disorder 
within 1 year of separation from service and continuity of 
symptomatology post service is pertinent to the veteran's 
claim.  In Robinette v. Brown, 8 Vet. App. 69 (1995), the 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1999) (hereinafter, 
the 'Court") held that, when a veteran has failed to submit 
with his original application sufficient evidence to well-
ground his claim, and the VA is on notice of relevant 
evidence that may have existed, or could have been obtained, 
that, if true, would have made the claim plausible, then the 
application is incomplete and the VA has an obligation under 
38 U.S.C.A. § 5103(a) to advise the veteran of the evidence 
needed to complete the application.  Under the circumstances, 
this case is REMANDED to the RO for the following action:

1. The RO should contact the Federal 
Records Center in Waltham, 
Massachusetts and request that 
facility to conduct a search for all 
archived medical records of alleged 
treatment of the veteran at the 
VAMC/Bedford from 1980 to 1987.  
Copies of all pertinent records of 
treatment located should be obtained 
and all responses from the Federal 
Records Center should be associated 
with the claims folder.

2. Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for an acquired psychiatric 
disorder based on all the evidence of 
record.

If the veteran's claim has not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


